DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14, 16 and 22-29 are pending.  
This application is in response to an amendment filed 10/14/2022. 
 The instant application claims priority to U.S application 15/295,591 filed 10/17/2016 which is now U.S. patent 10.301,649 which claims priority to U.S. application 14/234,413 filed 7/14/2014, now U.S. patent 9,469,851 is a 371 of PCT/US12/47999 filed 7/24/12 which claims priority to 61/511,319 filed 7/25/11. The claimed sequences are found in provisional application 61/511,319 in figure 1.  

Response to Amendments
The terminal disclaimer filed on 3/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. patent 9,469,851has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
The claims refer alternatively to recombinant adeno-associated virus and rAAV. For consistency, the first occurrence should be “recombinant adeno-associated virus” and thereafter rAAV. As well, it appears that claims 22 and 26 inadvertently recite “adenovirus” and should be in this scheme “rAAV”. 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14, 16 and 22-29  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-14 and 17-19 of U.S. Patent 11,345,913. Applicants request that the rejection be held in abeyance is acknowledged. However, the rejection stands until a terminal disclaimer is filed. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to use of rAAV encoding an DUX4 miRNA sequence. The claims listed above do not explicitly recite the sequences set forth in the claims. However, the claims overlap in scope if not directly, indirectly, wherein the methods are similarly directed at inhibiting DUX4 and/or to treat facioscapulohumeral muscular dystrophy wherein these sequences are listed in claim 18 and in the text as explicitly being those that are recited.  The copending application makes clear that the miRNA antisense guide strand is limited to sequence corresponding to the instantly claimed sequences (see figure 2 and corresponding description).
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding U.S. Patent 11,345,913, then two different assignees would hold a patent to the claimed invention of U.S. Patent 11,345,913, and thus improperly there would be possible harassment by multiple assignees.

Claims 14, 16 and 22-29 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 5-7, 9-18, 29 and 30 of copending Application No 16/651,814. Applicants request that the rejection be held in abeyance is acknowledged. However, the rejection stands until a terminal disclaimer is filed and/or the instant claims are found allowable. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to use of rAAV encoding the DUX4 miRNA sequences set forth in the claims. The claims overlap in scope if not directly, indirectly, wherein the methods are similarly directed at inhibiting DUX4 and/or to treat facioscapulohumeral muscular dystrophy. For these reasons, the following copending applications are related to one another.  The copending application makes clear that the miRNA antisense guide strand is limited to sequence corresponding to the instantly claimed sequences (see figure 2 and corresponding description).
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. 16/651,814, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/651,814, and thus improperly there would be possible harassment by multiple assignees. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/
Primary Examiner, Art Unit 1633